DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2018 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first emissivity" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Examiner interprets the first emissivity to mean the first permittivity.
Claims 13-19 inherit the deficiencies of claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,840,573 B2. Although the claims at issue are not identical, they are not patentably distinct from each other it would have been obvious to one of ordinary skill in the art to connect an antenna to the linear-to-circular polarizer of US Patent No. 10,840,573 B2.
Patent Application 16/201,037
US Patent No. 10,840,573 B2
1. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: a plurality of cascaded waveplates having biaxial permittivity, each waveplate having a principal axis rotated at different angles relative to an adjacent waveplate about a z-axis of a 3-dimensional x, y, z coordinate system; and impedance matching layers disposed adjacent the cascaded waveplates. 


1. A linear-to-circular polarizer, comprising: 
a plurality of cascaded waveplates having biaxial permittivity, each waveplate having a principal axis rotated at different angles relative to an adjacent waveplate about a z-axis of a 3-dimensional x, y, z coordinate system; and impedance matching layers disposed adjacent the cascaded waveplates.

2. The polarizer antenna of claim 1, where the linear-to-circular polarizer includes 
a first assembly of impedance matching layers disposed adjacent a first waveplate of the cascaded waveplates, and a second assembly of impedance matching layers disposed adjacent a second waveplate of the cascaded waveplates. 
2. The linear-to-circular polarizer of claim 1, where 
a first assembly of impedance matching layers is disposed adjacent a first waveplate of the cascaded waveplates, and a second assembly of impedance matching layers is disposed adjacent a second waveplate of the cascaded waveplates.

where the plurality of cascaded waveplates comprises four waveplate assemblies, and each assembly is rotated at a different angle relative to an adjacent waveplate assembly. 

3. The linear-to-circular polarizer of claim 1,
where the plurality of cascaded waveplates comprises four waveplate assemblies, and each assembly is rotated at a different angle relative to an adjacent waveplate assembly.
4. The polarizer antenna of claim 2, where 
a first waveplate is rotated at a first angle relative about the z-axis, a second waveplate is rotated at a second angle about the z-axis, a third waveplate is rotated at a third angle about the z-axis, and a fourth waveplate is rotated at a fourth angle about the z-axis, the selection of the first, second and third angles based on operating wavelengths of the polarizer. 

4. The linear-to-circular polarizer of claim 2,
a first waveplate is rotated at a first angle relative about the z-axis, a second waveplate is rotated at a second angle about the z-axis, a third waveplate is rotated at a third angle about the z-axis, and a fourth waveplate is rotated at a fourth angle about the z-axis, the selection of the first, second and third angles based on operating wavelengths of the polarizer. 

5. The polarizer antenna of claim 1, 
where each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate. 

5. The linear-to-circular polarizer of claim 1,
where each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate. 

6. The polarizer antenna of claim 1, 
where the waveplates have a biaxial permittivity. 

6. The linear-to-circular polarizer of claim 1, 
where the waveplates have a biaxial permittivity.
7. The polarizer antenna of claim 1, 
where the impedance matching layers comprise a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section 3 greater than the second permittivity.

where the impedance matching layers comprise a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section 3 greater than the second permittivity.

where each assembly of impedance matching layers comprises a plurality of different substrates. 

8. The linear-to-circular polarizer of claim 7, 
where each assembly of impedance matching layers comprises a plurality of different substrates.
9. The polarizer antenna of claim 1, where each waveplate comprises a unit cell of an artificial anisotropic dielectric. 
9. The linear-to-circular polarizer of claim 1, where each waveplate comprises a unit cell of an artificial anisotropic dielectric. 

10. The polarizer antenna of claim 9, where each unit cell comprises a substrate patterned with a copper patch. 

10. The linear-to-circular polarizer of claim 9, where each unit cell comprises a substrate patterned with a copper patch.
12. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: 
a plurality of cascaded waveplates having biaxial permittivity, each cascaded waveplate having a principal axis rotated at different angles relative to an adjacent section about a z-axis of a 3-dimensional x, y, z coordinate system, each of the plurality of cascaded waveplates comprising an assembly of printed circuit boards, and impedance matching layers disposed adjacent the cascaded waveplates, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first emissivity, and a third section having 3 greater than the second permittivity. 


11. A linear-to-circular polarizer, comprising: 
a plurality of cascaded waveplates having biaxial permittivity, each cascaded waveplate having a principal axis rotated at different angles relative to an adjacent section about a z-axis of a 3-dimensional x, y, z coordinate system, each of the plurality of cascaded waveplates comprising an assembly of printed circuit boards, and impedance matching layers disposed adjacent the cascaded waveplates, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section 3 greater than the second permittivity. 

where a first waveplate is rotated at a first angle relative about the z-axis, a second waveplate is rotated at a second angle about the z-axis, a third waveplate is rotated at a third angle about the z-axis, and a fourth waveplate is rotated at a fourth angle about the z-axis, the first, second and third angles selected being selected based on operating wavelengths of the polarizer.
12. The linear-to-circular polarizer of claim 11, 
where a first waveplate is rotated at a first angle relative about the z-axis, a second waveplate is rotated at a second angle about the z-axis, a third waveplate is rotated at a third angle about the z-axis, and a fourth waveplate is rotated at a fourth angle about the z-axis, the first, second and third angles selected being selected based on operating wavelengths of the polarizer. 

14. The polarizer antenna of claim 12, 
where each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate. 

13. The linear-to-circular polarizer of claim 11, 
where each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate. 

15. The polarizer antenna of claim 12, 
where the waveplates have a biaxial permittivity. 

14. The linear-to-circular polarizer of claim 11, where the waveplates have a biaxial permittivity. 

16. The polarizer antenna of claim 12, 
where each assembly of impedance matching layers comprises a plurality of different substrates. 

15. The linear-to-circular polarizer of claim 11, 
where each assembly of impedance matching layers comprises a plurality of different substrates.
17. The polarizer antenna of claim 12, 
where each waveplate comprises a unit cell of an artificial anisotropic dielectric.

16. The polarizer antenna of claim 11, 
where each waveplate comprises a unit cell of an artificial anisotropic dielectric.


17. The linear-to-circular polarizer of claim 16, where each unit cell comprises a substrate patterned with a copper patch.


Claims 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,784,549 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to connect an antenna to the linear-to-circular polarizer of US Patent No. 10,784,549 B2.
Patent Application 16/201,037
US 10,784,549 B2
12. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: 
a plurality of cascaded waveplates having biaxial permittivity, each cascaded waveplate having a principal axis rotated at different angles relative to an adjacent section about a z-axis of a 3-dimensional x, y, z coordinate system, each of the plurality of cascaded waveplates comprising an assembly of printed circuit boards, and 


impedance matching layers disposed adjacent the cascaded waveplates, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater 3 greater than the second permittivity.

17. The polarizer antenna of claim 12, where each waveplate comprises a unit cell of an artificial anisotropic dielectric.


1. A linear-to-circular polarizer, comprising: 
a plurality of cascaded waveplates having biaxial permittivity, each cascaded waveplate having a principal axis rotated at different angles relative to an adjacent section about a z-axis of a 3-dimensional x, y, z coordinate system, each of the plurality of cascaded waveplates comprising an assembly of printed circuit boards and a unit cell of an artificial anisotropic dielectric, and 
impedance matching layers disposed adjacent the cascaded waveplates, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater 3 greater than the second permittivity. 



Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/202,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the waveplate of claim 1 of Patent Application 16/201,037 is further defined in claim 9 to comprise a unit cell of an artificial anisotropic dielectric. Therefore the waveplate of claims 1 and 9 is not patentably distinct from the “anisotropic sheets” of Patent Application No. 16/202,684.
Patent Application 16/201,037
Patent Application No. 16/202,684
1. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: a plurality of cascaded waveplates having biaxial permittivity, each waveplate having a principal axis rotated at different angles relative to an adjacent waveplate about a z-axis of a 3-dimensional x, y, z coordinate system; and 
impedance matching layers disposed adjacent the cascaded waveplates.
9. The polarizer antenna of claim 1, where each waveplate comprises a unit cell of an artificial anisotropic dielectric.
1. A polarizer antenna, comprising: 

an antenna operable to at least one of transmit and receive polarized signals; 

a linear-to-circular polarizer coupled to the antenna, the polarizer including: 

a plurality of cascaded anisotropic sheets having biaxial permittivity, each sheet having a principal axis rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system; and 

impedance matching layers disposed adjacent the cascaded sheets.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Hannan (US 5,434,587).
As to claim 1, Odes teaches a polarizer antenna, comprising: 
an antenna (310, Fig. 4A) operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer (100, Fig. 4A) coupled to the antenna, the polarizer including: 
a plurality of cascaded waveplates (PTL1-PTLK, Figs. 2A and 4A) having biaxial permittivity (i.e. the unit cells UCn,m have different dimensions along x and y axes and different periodicities, paragraph [0037]) each waveplate having a principal axis (EX1- EXK Fig. 2A) rotated at different angles relative to an adjacent waveplate about a z-axis of a 3-dimensional x, y, z coordinate system (paragraph [0037]).
Odes does not explicitly teach impedance matching layers disposed adjacent the cascaded waveplates.
Hannan teaches impedance matching layers disposed adjacent the cascaded waveplates (“the polarizer includes impedance matching layers at the surfaces of the dielectric medium to reduce reflections at those surfaces,” abstract).
It would have been obvious to one of ordinary skill in the art to modify the device of Odes by providing the impedance matching layers adjacent to the cascaded waveplates, as taught by Hannan. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the reflections at the surface of the waveplates, as taught by Hannan.
As to claim 2, Odes does not teach the linear-to-circular polarizer includes 

Hanna teaches the linear-to-circular polarizer includes a first assembly of impedance matching layers (24, Fig. 2) disposed adjacent a first waveplate (10, Fig. 2) of the cascaded waveplates (10, 11, 12, Fig. 2), and a second assembly of impedance matching layers (26, Fig. 2) disposed adjacent a second waveplate (12, Fig. 2)of the cascaded waveplates (col. 5, lines 17-21).
It would have been obvious to one of ordinary skill in the art to modify the device of Odes by providing the first assembly of impedance matching layers and second assembly of impedance matching layers, as taught by Hannan. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the reflections at the surface of the waveplates, as taught by Hannan.
As to claim 3, Odes teaches the plurality of cascaded waveplates comprises four waveplate assemblies (PTL1-PTL4, Fig. 2A and 4A), and each assembly is rotated at a different angle relative to an adjacent waveplate assembly (para. [0037]).
As to claim 4, Odes teaches a first waveplate is rotated at a first angle relative about the z-axis, a second waveplate is rotated at a second angle about the z-axis, a third waveplate is rotated at a third angle about the z-axis, and a fourth waveplate is rotated at a fourth angle about the z-axis, the selection of the first, second and third angles based on operating wavelengths of the polarizer (Figs. 2A, 4A, and para. [0037]).
As to claim 6, Odes teaches the waveplates have a biaxial permittivity (i.e. the unit cells UCn,m have different dimensions along x and y axes and different periodicities, paragraph [0037]).
As to claim 9, Odes teaches each waveplate (PL1-PLK, Fig. 2A) comprises a unit cell (UCn,m, Fig. 2A) of an artificial anisotropic dielectric (i.e. the length and width of the unit cells are different, and therefore the unit cells are anisotropic).
As to claim 10, Odes teaches each unit cell comprises a substrate patterned with a conductive patch (“said polarizer layers include a dielectric substrate with the plurality of continuous conductive line regions printed thereon,” [0019]), but does not explicitly teach the metal is copper. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use copper as the conductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 11, Odes teaches the antenna is an array (“antenna arrays,” [0002]), but does not explicitly teach the antenna is an electronically active scanning array (EASA).
It would have been obvious to one of ordinary skill in the art that the polarization filters of Odes may be implemented with an electronically active scanning array. 

 

. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Hannan (US 5,434,587), further in view Milroy et al. (US 2015/0022409 A1).
As to claim 5, Odes in view of Hanna does not teach each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate. 
Milroy teaches each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate (“These metrics should be optimized simultaneously in both bands by varying the dielectric stackup materials and layer thicknesses,” [0048]).
It would have been obvious to one of ordinary skill in the art to modify the respective length of each waveplate of Odes in view of Hannan to be different from a length of an adjacent waveplate, as taught by Milroy. One of ordinary skill in the art would have been motivated to make the modification in order to minimize reflections and provide optimized return loss match, as taught by Milroy (para. [0048]).
Claims 7-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Hannan (US 5,434,587), further in view of Shindo et al. (US 4,156,213).
As to claim 7, Odes in view of Hannan teaches where the impedance matching layers comprise a first assembly of impedance matching layers (24, Fig. 2) and a second assembly of impedance matching layers (26, Fig. 2), but does not teach each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity.
1, a second section (28b, 29b, Fig. 5) having a second permittivity 2 greater than the first permittivity (“the relative dielectric constants 1 and 2 of the matching layers 28a, 28b and 29a, 29b are selected to be 1.3 and 2.3, respectively,” col. 6, lines 45-47).
It would have been obvious to one of ordinary skill in the art to modify the device of Odes in view of Hannan such that each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, as taught by Shindo. One of ordinary skill in the art would have been motivated to make the modification in order to provide a gradual transition of the matching layers, thus reducing reflection loss (col. 6, lines 26-36).
Shindo does not explicitly teach a third section having a third permittivity 3 greater than the second permittivity. However, it would have been obvious to one of ordinary skill in the art to provide an additional matching layer having a different permittivity than the first and second matching layers, since the additional matching layer would be applying the same concept of Shindo of providing a gradual impedance transformation in order to minimize reflection loss.
As to claim 8, Odes in view of Hannan does not teach each assembly of impedance matching layers comprises a plurality of different substrate. 
Shindo teaches each assembly of impedance matching layers comprises a plurality of different substrate (28a, 28b and 29a, 29b, Fig. 5)
It would have been obvious to one of ordinary skill in the art to modify the device of Odes in view of Hanna such that each assembly of impedance matching layers comprises a plurality of different substrate, as taught by Hannan. One of ordinary skill in the art would have .

Claims 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Shindo et al. (US 4,156,213).
As to claim 12, Odes teaches a polarizer antenna, comprising: 
an antenna (310, Fig. 4A) operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer (100, Fig. 4A) coupled to the antenna, the polarizer including: 
a plurality of cascaded waveplates (PTL1-PTLK, Figs. 2A and 4A) having biaxial permittivity (i.e. the unit cells UCn,m have different dimensions along x and y axes and different periodicities, paragraph [0037]), each cascaded waveplate having a principal axis (EX1- EXK Fig. 2A) rotated at different angles relative to an adjacent section about a z-axis of a 3-dimensional x, y, z coordinate system (paragraph [0037]).
Odes does not explicitly teach impedance matching layers disposed adjacent the cascaded waveplates, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity.
Shindo teaches impedance matching layers (28, 29, Fig. 5) disposed adjacent the cascaded waveplates (22, Fig. 5), the impedance matching layers comprising a first assembly of 1 and a second section (28b, 29b, Fig. 5) having a second permittivity 2 greater than the first permittivity (“the relative dielectric constants 1 and 2 of the matching layers 28a, 28b and 29a, 29b are selected to be 1.3 and 2.3, respectively,” col. 6, lines 45-47).
It would have been obvious to one of ordinary skill in the art to modify the device of Odes such that each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1 and a second section having a second permittivity 2 greater than the first permittivity, as taught by Shindo. One of ordinary skill in the art would have been motivated to make the modification in order to provide a gradual transition of the matching layers, thus reducing reflection loss (col. 6, lines 26-36).
Shindo does not explicitly teach a third section having a third permittivity 3 greater than the second permittivity. However, it would have been obvious to one of ordinary skill in the art to provide an additional matching layer having a different permittivity than the first and second matching layers, since the additional matching layer would be applying the same concept of Shindo of providing a gradual impedance transformation in order to minimize reflection loss.
As to claim 13, Odes teaches a first waveplate is rotated at a first angle relative about the z-axis, a second waveplate is rotated at a second angle about the z-axis, a third waveplate is rotated at a third angle about the z-axis, and a fourth waveplate is rotated at a fourth angle about the z-axis, the selection of the first, second and third angles based on operating wavelengths of the polarizer (Figs. 2A, 4A, and para. [0037]).

As to claim 15, Odes teaches the waveplates have a biaxial permittivity (i.e. the unit cells UCn,m have different dimensions along x and y axes and different periodicities, paragraph [0037]).
As to claim 16, Odes does not teach each assembly of impedance matching layers comprises a plurality of different substrate. 
Shindo teaches each assembly of impedance matching layers comprises a plurality of different substrate (28a, 28b and 29a, 29b, Fig. 5)
It would have been obvious to one of ordinary skill in the art to modify the device of Odes in view of Hanna such that each assembly of impedance matching layers comprises a plurality of different substrate, as taught by Shindo. One of ordinary skill in the art would have been motivated to make the modification in order to provide a gradual transition of the matching layers, thus reducing reflection loss (col. 6, lines 26-36).
As to claim 17, Odes teaches each waveplate (PL1-PLK, Fig. 2A) comprises a unit cell (UCn,m, Fig. 2A) of an artificial anisotropic dielectric (i.e. the length and width of the unit cells are different, and therefore the unit cells are anisotropic).
As to claim 18, Odes teaches each unit cell comprises a substrate patterned with a conductive patch (“said polarizer layers include a dielectric substrate with the plurality of continuous conductive line regions printed thereon,” [0019]), but does not explicitly teach the metal is copper. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use copper as the conductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
As to claim 19, Odes teaches the antenna is an array (“antenna arrays,” [0002]), but does not explicitly teach the antenna is an electronically active scanning array (EASA).
It would have been obvious to one of ordinary skill in the art that the polarization filters of Odes may be implemented with an electronically active scanning array. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Shindo et al. (US 4,156,213), further in view Milroy et al. (US 2015/0022409 A1).
As to claim 14, Odes in view of Shindo does not teach each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate. 
Milroy teaches each waveplate has a respective length with respect to the z-axis different from a length of an adjacent waveplate (“These metrics should be optimized simultaneously in both bands by varying the dielectric stackup materials and layer thicknesses,” [0048]).
It would have been obvious to one of ordinary skill in the art to modify the respective length of each waveplate of Odes in view of Shindo to be different from a length of an adjacent waveplate, as taught by Milroy. One of ordinary skill in the art would have been motivated to make the modification in order to minimize reflections and provide optimized return loss match, as taught by Milroy (para. [0048]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845